Exhibit 10.1



 

 

 

 

 

 

 

 

 

 

SUBSCRIPTION AGREEMENT



 

 

 

 

 

DATATEC SYSTEMS, INC.



 

 

 

 

 

Return by mail or overnight delivery to:



Joseph Stevens & Company, Inc.

59 Maiden Lane, 32nd Floor

New York, NY 10038



DATATEC SYSTEMS, INC.



SUBSCRIPTION AGREEMENT



The undersigned (hereinafter "Subscriber") hereby confirms his/her/its
subscription for the purchase of Convertible Notes and Warrants of Datatec
Systems, Inc., a Delaware corporation (the "Company"), as described below.



In connection with this subscription, Subscriber and the Company agree as
follows:



1. Sale and Purchase of Convertible Notes and Warrants.



(a) The Company hereby agrees to issue and to sell to Subscriber, and Subscriber
hereby agrees to purchase from the Company, (1) a Convertible Note either (i)
bearing interest at 4% and convertible in accordance with the terms thereof into
shares of the Company's common stock, $.001 par value (the "Common Stock") at a
10% premium to the Market Price (as defined in the Confidential Private
Placement Memorandum, or "PPM") of the Common Stock, or (ii) bearing no interest
and convertible in accordance with the terms thereof into Common Stock at a 10%
discount to the Market Price of the Common Stock; and (2) Warrants to purchase,
at an exercise price equal to 130% of the Market Price, Common Stock equal to
50% of the Common Stock into which such Convertible Note is convertible. The
form of Convertible Note is annexed hereto as Exhibit A. (The Convertible Notes,
the Warrants and the Common Stock issuable upon conversion of the Convertible
Notes and exercise of the Warrants are collectively referred to herein as, the
"Securities"). Upon acceptance of this Subscription Agreement by Subscriber, the
Company shall issue and deliver the Convertible Note and Warrants against
payment in U.S. Dollars by check of the Purchase Price (as defined below).



(b) Subscriber has hereby delivered and paid concurrently herewith the purchase
price (the "Purchase Price") set forth on the signature page hereof required to
purchase the Securities subscribed for hereunder which amount has been paid in
U.S. Dollars by check, subject to collection, to the order of "Continental Stock
Transfer & Trust Company, Escrow Agent for Datatec Systems, Inc."



(c) Subscriber understands and acknowledges that this subscription is part of a
proposed placement by the Company of up to $4,900,000 of unsecured Four-Year
Convertible Notes and Warrants which offering is being made on a "best efforts,
all or none" basis as to the first $2,500,000 (the "Minimum Offering") and on
"best efforts only" basis as to the remaining $2,400,000 (the "Maximum
Offering"). Subscriber understands that payments hereunder as to the Minimum
Offering will be held in a qualified escrow account established at Continental
Stock Transfer & Trust Company, and released to the Company if the Minimum
Offering is reached within the Offering Period (as defined in the PPM) or any
extended period. If the Minimum Offering is not reached within the Offering
Period or any extended period, the funds held therein will be returned to the
investors without interest or deduction. Subscriber also understands that all
funds received hereunder after the Minimum Offering is reached will be made
immediately available to the Company. Subscriber understands that Joseph Stevens
& Company, Inc. and the Company have full discretion to accept subscriptions
below the minimum investment amount of $50,000.



2. Representations and Warranties of Subscriber. Subscriber represents and
warrants to the Company as follows:



(a) Subscriber is an "accredited investor" as defined by Rule 501 under the
Securities Act of 1933, as amended (the "Act"), and Subscriber is capable of
evaluating the merits and risks of Subscriber's investment in the Company and
has the capacity to protect Subscriber's own interests.



(b) Subscriber understands that the Securities are not presently registered, but
Subscriber is entitled to certain rights with respect to the registration of the
Common Stock underlying the Securities (see Section 5 below).



(c) Subscriber acknowledges and understands that the Securities are being
purchased for investment purposes and not with a view to distribution or resale,
nor with the intention of selling, transferring or otherwise disposing of all or
any part thereof for any particular price, or at any particular time, or upon
the happening of any particular event or circumstances, except selling,
transferring, or disposing the Securities made in full compliance with all
applicable provisions of the Act, the rules and regulations promulgated by the
Securities and Exchange Commission ("SEC") thereunder, and applicable state
securities laws; and that an investment in the Securities is not a liquid
investment.



(d) Subscriber acknowledges that the Securities must be held indefinitely unless
subsequently registered under the Act or unless an exemption from such
registration is available. Subscriber is aware of the provisions of Rule 144
promulgated under the Act which permit limited resale of common stock purchased
in a private placement subject to the satisfaction of certain conditions,
including, among other things, the existence of a public market for the common
stock, the availability of certain current public information about the Company,
the resale occurring not less than one year after a party has purchased and paid
for the security to be sold, the sale being effected through a "broker's
transaction" or in transactions directly with a "market maker" and the number of
shares of common stock being sold during any three-month period not exceeding
specified limitations.



(e) Subscriber acknowledges that Subscriber has had the opportunity to ask
questions of, and receive answers from the Company or any person acting on its
behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense)
necessary to verify the accuracy of the information received by Subscriber. In
connection therewith, Subscriber acknowledges that Subscriber has had the
opportunity to discuss the Company's business, management and financial affairs
with the Company's management or any person acting on its behalf. Subscriber has
received and reviewed the PPM, and all the information, both written and oral,
that it desires. Without limiting the generality of the foregoing, Subscriber
has been furnished with or has had the opportunity to acquire, and to review,
(i) copies of all of the Company's publicly available documents, including but
not limited to, its annual report on Form 10-K for the year ended April 30,
2002, all of its Form 8-K filings, as well as all of its Form 10-Q filings, and
(ii) all information, both written and oral, that it desires with respect to the
Company's business, management, financial affairs and prospects. In determining
whether to make this investment, Subscriber has relied solely on Subscriber's
own knowledge and understanding of the Company and its business based upon
Subscriber's own due diligence investigations and the information furnished
pursuant to this paragraph. Subscriber understands that no person has been
authorized to give any information or to make any representations which were not
furnished pursuant to this paragraph and Subscriber has not relied on any other
representations or information.



(f) Subscriber has all requisite legal and other power and authority to execute
and deliver this Subscription Agreement and to carry out and perform
Subscriber's obligations under the terms of this Subscription Agreement. This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, and subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
general principals of equity, whether such enforcement is considered in a
proceeding in equity or law.



(g) To the extent Subscriber deems necessary, Subscriber has reviewed with
Subscriber's own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Subscription Agreement. Subscriber relies solely on such advisors and not on any
statements or representations of the Company or any of its agents. Subscriber
understands that Subscriber (and not the Company) shall be responsible for
Subscriber's own tax liability that may arise as a result of this investment or
the transactions contemplated by this Subscription Agreement.



(h) This Subscription Agreement does not contain any untrue statement of a
material fact concerning Subscriber.



(i) There are no actions, suits, proceedings or investigations pending against
Subscriber or Subscriber's properties before any court or governmental agency
(nor, to Subscriber's knowledge, is there any threat thereof) which would impair
in any way Subscriber's ability to enter into and fully perform Subscriber's
commitments and obligations under this Subscription Agreement or the
transactions contemplated hereby.



(j) The execution, delivery and performance of and compliance with this
Subscription Agreement, and the issuance of the Securities will not result in
any material violation of, or conflict with, or constitute a material default
under, any of Subscriber's articles of incorporation or bylaws, if applicable,
or any of Subscriber's material agreements nor result in the creation of any
mortgage, pledge, lien, encumbrance or charge against any of the assets or
properties of Subscriber or the Securities.



(k) Subscriber acknowledges that the Securities are speculative and involve a
high degree of risk and that Subscriber can bear the economic risk of the
purchase of the Securities, including a total loss of his/her/its investment.



(l) Subscriber acknowledges that he/she/it has carefully reviewed and considered
the risk factors discussed in the "Risk Factors" section of the PPM.



(m) Subscriber recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Securities.



(n) Subscriber is aware that the Securities are and will be, when issued,
"restricted securities" as that term is defined in Rule 144 of the general rules
and regulations under the Act.



(o) Subscriber understands that any and all certificates representing the
Securities and any and all securities issued in replacement thereof or in
exchange therefor shall bear the following legend or one substantially similar
thereto, which Subscriber has read and understands:



"The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be sold, transferred or assigned in the absence of an effective
registration statement for these securities under the Securities Act of 1933 or
an opinion of the Company's counsel that registration is not required under said
Act."



(p) In addition, the certificates representing the Securities, and any and all
securities issued in replacement thereof or in exchange therefor, shall bear
such legend as may be required by the securities laws of the jurisdiction in
which Subscriber resides.



(q) Because of the restrictions imposed on resale, Subscriber understands that
the Company shall have the right to note stop-transfer instructions in its stock
transfer records, and Subscriber has been informed of the Company's intention to
do so. Any sales, transfers, or any other dispositions of the Securities by
Subscriber, if any, will be in compliance with the Act.



(r) Subscriber acknowledges that Subscriber has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of an investment in the Securities and of making an informed investment
decision.



(s) Subscriber represents that (i) Subscriber is able to bear the economic risks
of an investment in the Securities and to afford the complete loss of the
investment; and (ii) (A) Subscriber could be reasonably assumed to have the
capacity to protect his/her/its own interests in connection with this
subscription; or (B) Subscriber has a pre-existing personal or business
relationship with either the Company or any affiliate thereof of such duration
and nature as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
the Company or such affiliate and is otherwise personally qualified to evaluate
and assess the risks, nature and other aspects of this subscription.



(t) Subscriber further represents that the address set forth below is his/her
principal residence (or, if Subscriber is a company, partnership or other
entity, the address of its principal place of business); that Subscriber is
purchasing the Securities for Subscriber's own account and not, in whole or in
part, for the account of any other person; Subscriber is purchasing the
Securities for investment and not with a view to resale or distribution; and
that Subscriber has not formed any entity for the purpose of purchasing the
Securities.



(u) Subscriber understands that the Company shall have the unconditional right
to accept or reject this subscription, in whole or in part, for any reason or
without a specific reason, in the sole and absolute discretion of the Company
(even after receipt and clearance of Subscriber's funds). This Subscription
Agreement is not binding upon the Company until accepted by an authorized
officer of the Company. In the event that the subscription is rejected, then
Subscriber's subscription funds will be returned without interest thereon or
deduction therefrom.



(v) Subscriber represents that Subscriber has not received any general
solicitation or general advertising regarding the purchase of the Securities.



(w) Subscriber has carefully read this Subscription Agreement and the PPM, and
Subscriber has accurately completed the Purchaser Questionnaire.



3. Representations and Warranties of the Company. The Company represents and
warrants to Subscriber as follows:



(a) The Company is duly organized and validly exists as a corporation in good
standing under the laws of the State of Delaware.



(b) The Company has all such corporate power and authority to enter into,
deliver and perform this Subscription Agreement.



(c) All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this
Subscription Agreement by the Company, and the issuance and sale of the
Securities to be sold by the Company pursuant to this Subscription Agreement.
This Subscription Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.



4. Indemnification. Subscriber agrees to indemnify and hold harmless the
Company, its officers, directors, employees, shareholders and affiliates, and
any person acting on behalf of the Company, from and against any and all damage,
loss, liability, cost and expense (including reasonable attorneys' fees) which
any of them may incur by reason of the failure by Subscriber to fulfill any of
the terms and conditions of this Subscription Agreement, or by reason of any
breach of the representations and warranties made by Subscriber herein, or in
any other document provided by Subscriber to the Company. All representations,
warranties and covenants of each of Subscriber and the Company contained herein
shall survive the acceptance of this subscription.



Registration Rights.



The Company will be obligated to file a registration statement covering the
resale of such shares immediately following the Initial Closing (as defined in
the PPM) of this Offering. The Company will be obligated to use its commercially
reasonable efforts to cause the SEC to declare such registration statement
effective within 90 days of the Initial Closing of this Offering. If the
effectiveness of such registration statement extends beyond 90 days from the
Initial Closing of this Offering, then the Company shall elect within five (5)
business days following such 90 day period to either: (A) purchase all of the
Convertible Notes at a 30% premium to the applicable Conversion Price (as
defined in the PPM), or (B) increase the number of shares of Common Stock
receivable upon conversion of the Convertible Notes by one and one-half percent
(1.5%) for each 30 day period following such 90 day period applied on a pro rata
basis.



(b) It shall be a condition precedent to the obligation of the Company to take
any action pursuant to this Section 5 in respect of the securities which are to
be registered that (i) such Holders of the shares to be registered shall furnish
to the Company such information regarding the securities held by such Holders
and the intended method of disposition thereof as the Company shall reasonably
request and as shall be required in connection with the action taken by the
Company, and (ii) such Holders shall enter into such agreements and undertakings
(including indemnity agreements) with the Company and any underwriter of such
offering as may be reasonably requested or as may be customary in connection
with such an offering.



(c) In the event of any registration of any of the Securities under the Act
pursuant to this Section 5, the Company shall indemnify and hold harmless the
Holders of such Securities, against any losses, claims, damages or liabilities,
joint or several, to which such Holders may become subject under the Act or any
other statute or at common law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any alleged untrue statement of any material fact contained, on the effective
date thereof, in any registration statement under which such securities were
registered under the Act, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto, or (ii) any alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and shall reimburse
such Holders for any legal or any other expenses reasonably incurred by such
Holders in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any alleged untrue statement or alleged
omission made in such registration statement, preliminary prospectus, prospectus
or amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such Holders specifically for use
therein. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holders and shall survive the
transfer of such securities by such Holders.



(d) Each of the Holders of any Securities, by acceptance thereof, agrees to
indemnify and hold harmless the Company, its directors and officers and each
other person, if any, who controls the Company against any losses, claims,
damages or liabilities, joint or several, to which the Company or any such
director or officer or any such person may become subject under the Act or any
other statute or at common law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
information in writing provided to the Company by such Holder specifically for
use in the following documents and contained, on the effective date thereof, in
any registration statement under which securities were registered under the Act
at the request of such Holder, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto.



(e) Notwithstanding the other provisions of Section 5, (i) the Company shall not
be obligated to register the Securities of any of the Holders if, in the opinion
of counsel to the Company, the sale or other disposition of such Holder's
Securities, in the manner proposed by such Holder, may be effected without
registering such Securities under the Act; and (ii) the Company shall not be
obligated to register any shares of Securities of any Holder if the Company has
had a registration statement, under which such Holder had a right to have its
Common Stock included pursuant hereto, declared effective within six months
prior to the date of the request pursuant to this Section.



6. Miscellaneous.



(a) Subscriber agrees not to transfer or assign this Subscription Agreement or
any of Subscriber's interest herein and further agrees that the transfer or
assignment of the Securities acquired pursuant hereto shall be made only in
accordance with all applicable laws.



(b) Subscriber agrees that Subscriber cannot cancel, terminate, or revoke this
Subscription Agreement or any agreement of Subscriber made hereunder, and this
Subscription Agreement shall survive the death or legal disability of Subscriber
and shall be binding upon Subscriber's heirs, executors, administrators,
successors, and permitted assigns.



(c) Subscriber has read and has accurately completed this entire Subscription
Agreement.



(d) This Subscription Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by a written execution by all parties.



(e) This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Delaware.



(f) Subscriber acknowledges that it has been advised to consult with his/her/its
own attorney regarding this subscription and Subscriber has done so to the
extent that Subscriber deems appropriate.



(g) This Subscription Agreement may be executed simultaneously in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.



7. Information for Residents of Certain States.



For Residents of All States:



The Securities offered hereby have not been registered under the Act, as
amended, or the securities laws of any state and are being offered and sold in
reliance upon exemption from the registration requirements of said act and such
laws. The securities are subject to restrictions on transferability and resale
and may not be transferred or resold except as permitted under said Act and such
laws pursuant to registration or exemption therefrom. Investors should be aware
that they will be required to bear the financial risks of this investment for an
indefinite period of time. The Securities offered hereby have not been approved
or disapproved by the SEC, any state securities commission or any other
regulatory authority, nor have any of the foregoing authorities passed upon or
endorsed the merits of this offering or the accuracy or adequacy of the
memorandum. Any representation to the contrary is a criminal offense.



NASAA Uniform Legend:



In making an investment decision, investors must rely on their own examination
of the person or entity creating the securities and the terms of this offering
including the merits and risks involved. These securities have not been
recommended by federal or state securities commissions or regulatory
authorities. Furthermore, the foregoing authorities have not confirmed the
accuracy or determined the adequacy of this document. Any representation to the
contrary is a criminal offense. These securities are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Act and the applicable state securities laws pursuant to
registration or exemption therefrom. Investors should be aware that they will be
required to bear the financial risks of this investment for an indefinite period
of time.



Blue Sky Notices:



It is anticipated that the securities described herein may be offered for sale
in several states. The securities blue-sky laws of some of those states require
that certain conditions and restrictions relating to the offering be disclosed.
A description of the relevant conditions and restrictions required by the states
in which the company may offer its securities for sale is set forth below.



State Notice Requirements



For Georgia Residents

. These securities have been issued or sold in reliance on Paragraph (13) of
Code Section 10-5-9 of the "Georgia Securities Act of 1973" and may not be sold
or transferred except in a transaction which is exempt under such act or
pursuant to an effective registration statement under such act.





The investor must rely on the investor's own examination of the person or entity
creating the securities and the terms of the offering, including the merits and
risks involved, in making an investment decision on these securities.



8. Payment

Please send a check to the order of "Continental Stock Transfer & Trust Company,
Escrow Agent for Datatec Systems, Inc." in the amount of the payment due upon
purchase to:



17 Battery Place, 17th Floor

New York, NY 10004



Alternatively, you may wire transfer your subscription to the following account:



NAME: Continental Stock Transfer & Trust Co. AAF DATATEC SYSTEMS, INC.

or

CST&T AAF DATATEC SYSTEMS, INC.

BANK: J.P. Morgan Chase Bank

ABA: 021000021

ACCOUNT #: 530-398699



All wires must stipulate the name of Subscriber, including those sent by brokers
or other agents.



Individuals:



IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.



$_________________________

Purchase Price



__________________________ __________________________

Print or Type Name Print or Type Name



__________________________ __________________________

Residence Address and Telephone Residence Address and Telephone



__________________________ __________________________

State of residence, if different State of residence, if different



__________________________ __________________________

State Registered To Vote State Registered To Vote



__________________________ __________________________

Business Address and Telephone Business Address and Telephone



__________________________ __________________________

Age Age



__________________________ __________________________

Signature Signature



__________________________ __________________________

Date Date



__________________________ __________________________

Soc. Sec. No. (if applicable) Soc. Sec. No. (if applicable)



__________________________ __________________________

Citizen of the United States (yes/no) Citizen of the United States (yes/no)



If you are not a citizen of the United States, please answer the following, if
applicable:



__________________________ __________________________

Resident Alien Number Resident Alien Number



__________________________ __________________________

Visa Type Visa Type



 

Partnerships, Corporations or Other Entities:



IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.



 

$__________________________

Purchase Price



__________________________

Print or Type Name



__________________________

Business Address and Telephone



__________________________

State of formation/incorporation,

if different



__________________________ __________________________

Taxpayer I.D. No. (if applicable) Date



__________________________ __________________________

Signature Print or Type Name and Indicate

Title or Position with Entity



 

* * * * * * * *



 

Disposition of Subscription Agreement



IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.



 

DATATEC SYSTEMS, INC.



By: __________________________

Name:

Title:



Date: __________________________



EXHIBIT A